Title: To George Washington from Timothy Pickering, 26 January 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Jany 26. 1781.
                        
                        Of the seventeen teams impressed by Justice Chandler for the artillery, tents & intrenching tools,
                            five only came in, & those too late to draw the artillery, which I completed with Continental horses by breaking
                            up three double teams. The five single teams which came in I have caused to be loaded with two horsemans tents—75 common
                            tents—& 75 axes besides two crow bars. These will go about six miles tonight, and to-morrow proceed for Ringwood,
                            which being on the borders of this state, they expect there to discharged; but if others are not ready to relieve them
                            there I have directed Mr Tenbroek, who will have a small guard from the artillery, to push them on till they come up with
                            the detachment, where they will receive your Excellency’s or General Howe’s orders. If there they could be relieved
                            without prejudice to the service, it would be a happy circumstance for the owner of the teams, as their affairs will
                            suffer in their absence. I was assured that two more of the impressed teams would be in to go with those above mentioned,
                            which would have taken up the remainder of the tents, viz. eight horseman’s & 25 common. But being disappointed at
                            last, I am now sending to Lt Colo. Popkins to request him to order a party to impress two of the nearest teams to take up
                            the residue of the tents at the park as early as posible to-morrow, and push after the others. Two hundred intrenching
                            tools, viz. 75 pick axes & 125 spades & shovels I will send on to-morrow with Continental Horses if it be
                            possible to get slays; if not they shall proceed in a waggon till they can find slays; unless the quarter master at this
                            place, who is returned from duty in the country, & is very active, shall be able to procure Country slays
                            immediately which I have reason to hope he can effect; in which case the whole of the tents & intrenching tools
                            will go forward to morrow forenoon.
                        It would be expedient to relieve these teams at Ringwood with fresh ones procured from Pompton, when the
                            former might return with provisions to New Windsor. I will send forward an officer to effect this if practicable. I have
                            the honour to be with the greatest respect your Excellency’s most obedt servt
                        
                            T. Pickering Q.M.G.
                        
                    